Citation Nr: 0802393	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  04-31 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral chondromalacia patella.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for back 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
shoulder disability.

4.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1988 to 
August 1992 with additional service in the reserves.  He had 
service in the Southwest Asia theater of operations from 
October 1990 to April 1991.

With regard to the issues of entitlement to service 
connection for chondromalacia patella, chronic back 
disability, and right shoulder disability, these matters come 
before the Board of Veterans' Appeals (Board) on appeal from 
a May 2003 rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran's notice of 
disagreement was received in July 2003.  A statement of the 
case was issued in June 2004, and a substantive appeal was 
received in August 2004.  

With regard to the issue of entitlement to service connection 
for fibromyalgia, this matter comes before the Board on 
appeal from an April 2004 rating decision by an RO of the VA.  
The veteran's notice of disagreement was received in April 
2005.  A statement of the case was issued in December 2005, 
and a substantive appeal was received in February 2006.  

The veteran also claimed service connection for chronic 
fatigue syndrome (previously claimed as headaches and 
fatigue) and for major depressive disorder (claimed as post 
traumatic stress disorder (PTSD)); these benefits were 
granted by rating decisions in December 2005 and July 2007, 
respectively.  

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on the 
appellant's part.


FINDINGS OF FACT

1.  Service connection for chondromalacia patella was denied 
by an August 1998 rating decision; a notice of disagreement 
was not received to initiate an appeal from that 
determination.  

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for 
chondromalacia patella has not been received since the August 
1998 rating decision.

3.  Service connection for chronic back disability was denied 
by an August 1998 rating decision; a notice of disagreement 
was not received to initiate an appeal from that 
determination.  

4.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for back 
disability has not been received since the August 1998 rating 
decision.

5.  Service connection for right shoulder disability was 
denied by an August 1998 rating decision; a notice of 
disagreement was not received to initiate an appeal from that 
determination.  

6.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for right 
shoulder disability has not been received since the August 
1998 rating decision.




CONCLUSIONS OF LAW

1.  The August 1998 rating decision which denied entitlement 
to service connection for chondromalacia patella is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has not been received since the 
August 1998 denial of service connection for chondromalacia 
patella, and the claim of service connection for 
chondromalacia patella is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The August 1998 rating decision which denied entitlement 
to service connection for back disability is final.  
38 U.S.C.A. § 7105(c) (West 2002).

4.  New and material evidence has not been received since the 
August 1998 denial of service connection for chronic back 
disability, and the claim of service connection for chronic 
back disability is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).

5.  The August 1998 rating decision which denied entitlement 
to service connection for right shoulder disability is final.  
38 U.S.C.A. § 7105(c) (West 2002).

6.  New and material evidence has not been received since the 
August 1998 denial of service connection for right shoulder 
disability, and the claim of service connection for right 
shoulder disability is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2003 advising him of the applicable 
laws and regulations, and information and evidence necessary 
to reopen his claims of service connection for 
chondromalacia, chronic back disability, and right shoulder 
disability.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The RO also provided the appellant pre-adjudication notice in 
September 2003 for entitlement to service connection for 
fibromyalgia based on Gulf War service, which substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  The Board further notes that 
both notifications substantially complied with the 
requirements of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his 
possession that pertains to the claims.  

Subsequent to the May 2003 adjudication to reopen his claims 
of service connection for chondromalacia, chronic back 
disability, and right shoulder disability, the RO provided 
the appellant with notice in January 2006, which 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claims.  The claim was subsequently readjudicated in a June 
2004 statement of the case, following the provision of 
notice.  

Additionally, while none of the notification advised the 
veteran of the laws regarding degrees of disability or 
effective dates for any grant of service connection, no new 
disability rating or effective date for award of benefits 
will be assigned as (1) the claims to reopen for service 
connection for chondromalacia, chronic back disability, and 
right shoulder disability and (2) the claim of entitlement to 
service connection for fibromyalgia are denied.  Thus, there 
is no resulting detriment to the veteran with regard to 
disability ratings and/or effective dates as those downstream 
questions are rendered moot. 

VA has obtained service medical records and assisted the 
veteran in obtaining both private and VA medical records.  
The veteran was afforded a VA examination for back disability 
in May 2007.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the veteran and his representative 
have not contended otherwise.  

The Board notes that VA examinations and opinions are not 
necessary regarding the veteran's claims of service 
connection for chondromalacia patella and right shoulder 
disability since no new and material evidence has been 
received to reopen the claims.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

New and Material Evidence

The RO denied entitlement to service connection for 
chrondromalacia patella, low back pain and right shoulder 
pain in August 1998.  A statement in support of claim was 
received in March 1999 in response to the August 1998 
decision.  As explained by the RO in a March 1999 letter, 
more information was needed before the aforementioned 
statement could be accepted as a notice of disagreement.  
Specifically, the veteran was asked to indicate exactly which 
issues he was disagreeing with.  See 38 C.F.R. § 20.201.  No 
response was received from the veteran.  Consequently, the 
Board finds that the August 1998 decision therefore became 
final.  See 38 U.S.C.A. § 7105.  By rating decision in May 
2003, the RO denied the veteran's claim to reopen, and the 
present appeal ensued.    

The Board notes that based on the June 2004 statement of the 
case and July 2007 supplemental statement of the case, it 
appears that the RO determined that new and material evidence 
was received to reopen the claim given that the RO 
adjudicated the veteran's claim based on the merits and given 
that the veteran was afforded a May 2007 VA examination for 
his back disability.  However, the Board is not bound by 
those determinations and must nevertheless consider whether 
new and material evidence has been received.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).
  
The evidence of record at the time of the August 1998 rating 
decision consisted of service medical records and both 
private and VA post-service medical records, including 
reports of examinations.  By rating decision in August 1998, 
the RO denied service connection for: (1) chondromalacia 
patella since it was not shown in service and did not develop 
until after service; (2) low back disability since there was 
no evidence of treatment or complaints for low back 
disability in service; and (3) right shoulder disability 
since it neither occurred in nor was caused by service.
  
As noted above, the veteran was notified by letter dated 
March 2003 advising him of the applicable laws and 
regulations, and information and evidence necessary to reopen 
his claim of service connection for chondromalacia, back 
disability and right shoulder disability.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Pertinent evidence received since the August 1998 RO decision 
include duplicate copies of certain items which were already 
of record in August 1998, which cannot be considered new 
evidence: service medical records; a photocopy of 
vaccinations/immunizations in service from September 1989 to 
February 1992; duplicate copies of September 1993 Persian 
Gulf Registry Sheet reflecting a diagnosis of chondromalacia 
patella; a September 1993 medical record showing a left knee 
x-ray with chondromalacia ruled out; a September 1993 VA 
medical record showing recurrent knee pain; a September 1993 
VA physical examination showing a positive reading of a 
patellofemoral test of the left knee; an October 1993 VA 
medical record showing chondromalacia; and duplicate copies 
of an October 1993 VA letter listing a medical diagnosis of 
chondromalacia with an onset in 1993. 

The veteran also submitted duplicate copies of a November 
1996 article entitled "Gulf war mysteries"; duplicate 
copies of an October 1995 private medical record from Edward 
H. Tan, M.D. regarding an x-ray of the veteran's right 
shoulder; a February 2003 VA medical record showing treatment 
for the veteran's right shoulder; duplicate copies of a 
September 2003 radiology diagnostic report regarding the 
veteran's lumbosacral spine and knees; a September 2003 
statement from the veteran's wife stating that the veteran 
complained daily of muscle joint and bone pain and that the 
veteran took Ibuprofen and Bengay for his legs, arms, and 
back; and post-service VA treatment reports showing treatment 
for knee and right shoulder from October 2006 to July 2007.  
While this evidence is new in that it had not been previously 
submitted, the evidence does not suggest that chondromalacia 
patella, chronic back disability, and right shoulder 
disability occurred in service.  The newly received evidence 
merely documents treatment for the disorders in question and 
does not go to the question of a link to service.

The Board acknowledges a February 2004 VA radiology report in 
which the veteran reported that he had chronic right shoulder 
pain after injury in service.  Although the evidence is new 
in that it had not been previously of record, the veteran's 
assertion that he has a right shoulder disability due to 
service is cumulative and had been considered at the time of 
the August 1998 RO decision.  The fact that he relayed this 
assertion to medical personnel and they included it in the 
report does not make it new and material. 

Also, the veteran was afforded a VA examination in May 2007 
for his back.  Although the veteran complained of low back 
pain, the assessment was chronic fatigue syndrome and 
fibromyalgia with a normal back.  The examiner stated that 
the veteran did not have a current chronic back strain and 
that there was no indication of arthritic processes in the 
lumber spine.  In the opinion on the examiner, the current 
normal back is related to the fibromyalgia and chronic 
fatigue syndrome and it is not due to any injury or complaint 
that the veteran complained of that is separate from the 
fibromyalgia or chronic fatigue syndrome.  The Board notes 
that the opinion expressed by the VA examiner goes against 
the veteran's claim.  Although this evidence is also new in 
that it had not been previously considered, the United States 
Court of Veterans Appeals (Court) has indicated that evidence 
that is unfavorable to a claimant's case and that supports 
the previous denial cannot trigger a reopening of the claim.  
See Villalobos v. Principi, 3 Vet. App. 450, 452 (1992).
  
Overall, there is no new evidence suggesting that 
chondromalacia patella, chronic back disability, and right 
shoulder disability are related to service.  Thus, the newly 
received evidence does not relate to an unestablished fact 
necessary to substantiate the appellant's claims for service 
connection for chrondromalacia patella, chronic back 
disability, and right shoulder disability.  For these 
reasons, the Board concludes that the veteran has not 
presented new and material evidence to reopen claims of 
service connection for chrondromalacia patella, chronic back 
disability, and right shoulder disability.  Accordingly, 
these claims have not been reopened.  See 38 U.S.C.A. § 5108.


ORDER

The claims of service connection for bilateral chondromalacia 
patella, for chronic back disability, and for right shoulder 
disability have not been reopened.  To this extent, the 
appeal is denied. 


REMAND

As noted in the introduction, the veteran had service in the 
Southwest Asia theater of operations from October 1990 to 
April 1991.  He is claiming service connection for 
fibromyalgia.  Fibromyalgia is listed as a presumptive 
disease under the undiagnosed illness provisions of 38 C.F.R. 
§ 3.317.  

It appears to the Board that the determinative question 
regarding the fibromylagia issue is whether of not the 
veteran currently suffers from this disorder.  A June 2003 
record from Andrew P. Jones, M.D. refers to fibromyalgia, 
whereas a September 2003 VA examination revealed no evidence 
of tender points consistent with fibromyalgia.  A May 2007 VA 
examination does not appear to make a clear diagnosis of 
fibromyalgia, but the examiner did include a confusing 
reference to the veteran's "normal back" being due to 
fibromyalgia.  Under the circumstances, the Board believes 
that medical clarification is necessary to ascertain whether 
or not the veteran does suffer from fibromyalgia. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be scheduled for 
an appropriate VA examination for the 
purpose of ascertaining whether or not a 
diagnosis of fibromyalgia is warranted.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  All 
medically indicated special tests/studies 
should be accomplished.  The examiner 
should clearly indicate whether a medical 
diagnosis of fibromyalgia is warranted.  

2.  After completion of the above, the RO 
should review the expanded record and 
determines if service connection for 
fibromyalgia is warranted.  If the 
benefit remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


